The Honorable Sam I. Bratton, Chairman The Honorable Patricia S. Qualls, Commissioner The Honorable Julius D. Kearney, Commissioner Arkansas Public Service Commission 1000 Center P O Box C-400 Little Rock, AR 72203
Dear Chairman Bratton and Commissioners Qualls and Kearney:
This is in response to your request for an opinion regarding an issue that has arisen in APSC Docket No. 90-036-U.  You have asked, specifically, for an opinion concerning the applicability of A.C.A. 19-11-701 et seq. to a particular situation involving a former APSC Senior Staff Attorney's representation of the complainants in Docket No. 90-036-U.
I regret that our policy with respect to pending litigation precludes the issuance of an opinion in this matter.  An opinion in this instance would, moreover, merely amount to my comment on a matter appropriately before the Commission.  According to information  attached to your correspondence, the Commission has rendered a decision on the issue.  The Commission has thus exercised its decision-making authority.  I must decline to issue an opinion commenting on or questioning the propriety of a decision which was reached through the proper administrative process.
Please note, however, that I have enclosed Attorney General Opinion No. 82-80 which discusses A.C.A. 19-11-701 et seq., formerly codified as Ark. Stat. Ann. 14-1101 et seq.  Although not directly on point, this opinion will hopefully offer general guidance in addressing the issue.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.